Title: To John Adams from Benjamin Mends, 27 February 1782
From: Mends, Benjamin
To: Adams, John



Plymo Feby. 27th/82

Doubt not but the tender-feelings of humanity your Excellency possesses will render an apology needless for addressing you on a subject wch so nearly concerns all who are friends to the poor American Prisoners. I have fail’d not to visit them as often as their hard hearted Jaylor wd permit, and have done all in my power to alleviate their miseries. The money your Excellency was so kind as to remit I have given wch were 5 guineas one to each for wch they were extremly thankful. But their returning exegence have urged them to send you the inclos’d Petition wch was deliver’d to me to be forwarded to your Excellency wch hope will come safe. It is a great pity there is not a private Agent appointed here for their relief and particularly those discharged fm the ships as not being found in Arms many of those poor men are dischargd in a strange Country without money, Clothes or Friends wch a few here have been generous unto and sent them off in Nutral Vessels. Coll Richardson promisd to us to effect this laudable design, and spoke to his Excellency B. Frankling and as he cd not succed wrote me fm Parris that he shall lay it before Congress wch hope will have the desired success what ever yr Excellency may think proper to remit at any time shall be cherfully appli’d by your Excellency Most Obedient Humble st

B Mends

